ACCEPTED

                                                           05-15-00489-CV
                                                                                                                                          05-15-00489-CV
                                                                                                                                FIFTH COURT OF APPEALS
Appellate Docket Number:                                                                                                                 DALLAS, TEXAS
                                                                                                                                     4/15/2015 4:29:32 PM
                                                                                                                                               LISA MATZ
Appellate Case Style:         John B. O'Brien                                                                                                      CLERK

                        Vs.
                              Cara Baker as the Executrix of the Estate of Kenneth Baker

Companion Case No.:
                                                                                                                    FILED IN
                                                                                                             5th COURT OF APPEALS
                                                                                                                 DALLAS, TEXAS
                                                                                                             4/15/2015 4:29:32 PM
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                                   LISA MATZ
                                                                                                                     Clerk
                                                Appellate Court:5th Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
                                                                            First Name:        Farbod
First Name:     John                                                        Middle Name:
Middle Name: B.                                                             Last Name:         Farnia
Last Name:      O'Brien                                                     Suffix:
Suffix:                                                                     Law Firm Name: McCathern, P.L.L.C.

Pro Se:                                                                     Address 1:         3710 Rawlins St.
                                                                            Address 2:         Suite 1600
                                                                            City:              Dallas
                                                                            State:     Texas                        Zip+4:   75219
                                                                            Telephone:         214-741-2662              ext.
                                                                            Fax:       214-741-4717
                                                                            Email:     ffarnia@mccathernlaw.com
                                                                            SBN:       24078493

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
                                                                            First Name:        Levi
First Name:     John                                                        Middle Name: G.
Middle Name: B.                                                             Last Name:         McCathern
Last Name:      O'Brien                                                     Suffix:    II.
Suffix:                                                                     Law Firm Name: McCathern, P.L.L.C.

Pro Se:                                                                     Address 1:         3710 Rawlins St.
                                                                            Address 2:         Suite 1600




                                                                 Page 1 of 11
                                                    City:              Dallas
                                                    State:     Texas                      Zip+4:   75219
                                                    Telephone:         214-741-2662            ext.
                                                    Fax:       214-741-4717
                                                    Email:     lmccathern@mccathernlaw.com
                                                    SBN:       00787990

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Paul
First Name:    John                                 Middle Name: A.
Middle Name: B.                                     Last Name:         Grinke
Last Name:     O'Brien                              Suffix:
Suffix:                                             Law Firm Name: McCathern, P.L.L.C.

Pro Se:                                             Address 1:         3710 Rawlins St.
                                                    Address 2:         Suite 1600
                                                    City:              Dallas
                                                    State:     Texas                      Zip+4:   75219
                                                    Telephone:         214-741-2662            ext.
                                                    Fax:       214-741-4717
                                                    Email:     pgrinke@mccathernlaw.com
                                                    SBN:       24032255

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Blair
First Name:    John                                 Middle Name:
Middle Name: B.                                     Last Name:         Green
Last Name:     O'Brien                              Suffix:
Suffix:                                             Law Firm Name: McCathern, P.L.L.C.

Pro Se:                                             Address 1:         3710 Rawlins St.
                                                    Address 2:         Suite 1600
                                                    City:              Dallas
                                                    State:     Texas                      Zip+4:   75219
                                                    Telephone:         214-741-2662            ext.
                                                    Fax:       214-741-4717
                                                    Email:     bgreen@mccathernlaw.com
                                                    SBN:       24087624




                                           Page 2 of 11
I. Appellant                                                       II. Appellant Attorney(s)
   Person       Organization (choose one)                                  Lead Attorney
                                                                   First Name:        Leland
First Name:     John                                               Middle Name: C.
Middle Name: B.                                                    Last Name:         De La Garza
Last Name:      O'Brien                                            Suffix:
Suffix:                                                            Law Firm Name: Hallett & Perrin, P.C.

Pro Se:                                                            Address 1:         1445 Ross Avenue
                                                                   Address 2:         Suite 2400
                                                                   City:              Dallas
                                                                   State:     Texas                      Zip+4:    75202
                                                                   Telephone:         214-922-4164              ext.
                                                                   Fax:       214-922-4142
                                                                   Email:     ldelagarza@hallettperrin.com
                                                                   SBN:       05646600

III. Appellee                                                      IV. Appellee Attorney(s)
    Person      Organization (choose one)                                  Lead Attorney
Organization Name: Executrix of the Estate of Kenneth Baker        First Name:        Lawrence
First Name:     Cara                                               Middle Name: J.
Middle Name:                                                       Last Name:         Friedman
Last Name:      Baker                                              Suffix:
Suffix:                                                            Law Firm Name: Friedman & Feiger, LLP
Pro Se:                                                            Address 1:         5301 Spring Valley Road
                                                                   Address 2:         Suite 200
                                                                   City:              Dallas
                                                                   State:     Texas                      Zip+4:    75254
                                                                   Telephone:         972-788-1400              ext.
                                                                   Fax:       972-788-2667
                                                                   Email:     lfriedman@fflawoffice.com
                                                                   SBN:       07469300

III. Appellee                                                      IV. Appellee Attorney(s)
    Person      Organization (choose one)                                  Lead Attorney
Organization Name: Executrix of the Estate of Kenneth Baker        First Name:        Ryan
First Name:     Cara                                               Middle Name:
Middle Name:                                                       Last Name:         Lurich
Last Name:      Baker                                              Suffix:




                                                          Page 3 of 11
Suffix:                                                            Law Firm Name: Friedman & Feiger, LLP
Pro Se:                                                            Address 1:         5301 Spring Valley Road
                                                                   Address 2:         Suite 200
                                                                   City:              Dallas
                                                                   State:     Texas                     Zip+4:     75254
                                                                   Telephone:         972-788-1400              ext.
                                                                   Fax:       972-788-2667
                                                                   Email:     rlurich@fflawoffice.com
                                                                   SBN:       14013070

III. Appellee                                                      IV. Appellee Attorney(s)
    Person      Organization (choose one)                                  Lead Attorney
Organization Name: Executrix of the Estate of Kenneth Baker        First Name:        Keith
First Name:     Cara                                               Middle Name:
Middle Name:                                                       Last Name:         Wheeler
Last Name:      Baker                                              Suffix:
Suffix:                                                            Law Firm Name: Wheeler & Wheeler, P.C.
Pro Se:                                                            Address 1:         965 W. Ralph Hall Parkway
                                                                   Address 2:         Suite 101
                                                                   City:              Rockwall
                                                                   State:     Texas                     Zip+4:     75032
                                                                   Telephone:         972-771-8515              ext.
                                                                   Fax:       972-771-4815
                                                                   Email:     keith@wheelerandwheeler.com
                                                                   SBN:       21257525




                                                          Page 4 of 11
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Contract

Date order or judgment signed: April 7, 2015                             Type of judgment: Interlocutory Order
Date notice of appeal filed in trial court: April 13, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
Tex. Civ. Prac. & Rem. Code § 51.014(a)(4); Tex. R. App. P. 28.1(a)
Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:
Tex. R. App. P. 28.1(a)

Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:           Yes     No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?       Yes    No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed:
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 5 of 11
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?           Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     Rockwall County Court at Law                               Clerk's Record:
County: Rockwall County, Texas                                        Trial Court Clerk:        District     County
Trial Court Docket Number (Cause No.): PR14-10A                       Was clerk's record requested?          Yes         No
                                                                      If yes, date requested:
Trial Judge (who tried or disposed of case):                          If no, date it will be requested: April 20, 2015
First Name:       Brian                                               Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes     No      Indigent
Last Name:        Williams
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         1111 W. Yellow Jacket Lane
Address 2 :        Suite 403
City:              Rockwall
State:    Texas                       Zip + 4: 75087
Telephone:     972-204-6410             ext.
Fax:      972-204-6419
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?             Yes    No
Was reporter's record requested?          Yes    No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?         Yes      No      Indigent




                                                                Page 6 of 11
   Court Reporter                               Court Recorder
   Official                                     Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:    Texas                        Zip + 4:
Telephone:                               ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond filed:       Yes        No       If yes, date filed:

Will file:    Yes        No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?       Yes      No
If yes, briefly state the basis for your request: Motion for Temporary Relief to Stay Trial Court Order


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                             Yes        No

If no, please specify:
Has the case been through an ADR procedure?               Yes           No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?              Pre-Trial            Post-Trial   Other

If other, please specify:

Type of case? Contract
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Whether Order requiring deposit of $4,000,000.00 into Court's registry was abuse of discretion.


How was the case disposed of?
Summary of relief granted, including amount of money judgment, and if any, damages awarded.
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                        Page 7 of 11
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality? N/A - This is an interlocutory appeal
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: Not yet filed                                                   Trial Court: Rockwall County Court at Law

  Style:    In Re: John B. O'Brien

     Vs.




                                                              Page 8 of 11
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            April 15, 2015



Printed Name: Farbod Farnia                                                               State Bar No.:   24078493



Electronic Signature: /s/ Farbod Farnia
    (Optional)




                                                               Page 9 of 11
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on April 15, 2015         .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ Farbod Farnia
                                                                                (Optional)

                                                                         State Bar No.:      24078493
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      April 15, 2015
Manner Served: eServed

First Name:       Lawrence

Middle Name: J.
Last Name:        Friedman
Suffix:
Law Firm Name: Friedman & Feiger, LLP
Address 1:        5301 Spring Valley Road
Address 2:        Suite 200

City:             Dallas
State     Texas                      Zip+4:    75254
 Telephone:       972-788-1400       ext.
Fax:      972-788-2667

Email:    lfriedman@fflawoffice.com

If Attorney, Representing Party's Name: Executrix of the Estate of Kenneth Baker
Please enter the following for each person served:




                                                               Page 10 of 11
Date Served:      April 15, 2015
Manner Served: eServed

First Name:       Ryan

Middle Name:
Last Name:        Lurich
Suffix:
Law Firm Name: Friedman & Feiger, LLP
Address 1:        5301 Spring Valley Road
Address 2:        Suite 200

City:             Dallas
State     Texas                     Zip+4:    75254
Telephone:        972-788-1400      ext.
Fax:      972-788-2667

Email:    rlurich@fflawoffice.com

If Attorney, Representing Party's Name: Executrix of the Estate of Kenneth Baker
Please enter the following for each person served:

Date Served:      April 15, 2015
Manner Served: eServed

First Name:       Keith

Middle Name:
Last Name:        Wheeler
Suffix:
Law Firm Name: Wheeler & Wheeler, P.C.
Address 1:        965 W. Ralph Hall Parkway
Address 2:        Suite 101

City:             Rockwall
State     Texas                     Zip+4:    75032
Telephone:        972-771-8515      ext.
Fax:      972-771-4815

Email:    keith@wheelerandwheeler.com

If Attorney, Representing Party's Name: Executrix of the Estate of Kenneth Baker




                                                           Page 11 of 11